COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Felton and Senior Judge Willis


MARIA SANCHEZ
                                            MEMORANDUM OPINION*
v.   Record Nos. 1125-03-2 and                  PER CURIAM
                 1677-03-2                  SEPTEMBER 30, 2003

RICHMOND DEPARTMENT OF
 SOCIAL SERVICES


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                         T. J. Markow, Judge

            (Craig W. Sampson; Sampson Law Firm, PLC, on
            briefs), for appellant.

            (Kate O'Leary; Janet Moran, Guardian ad litem
            for the infant children; Office of the City
            Attorney, on brief), for appellee.


     Maria Sanchez (mother) appeals decisions of the trial court

terminating her parental rights to her children K.S. and J.S.,

pursuant to Code § 16.1-283(C).    On appeal, appellant contends

the evidence was insufficient to support the termination.    We

disagree.    Accordingly, we summarily affirm the decision of the

trial court.    See Rule 5A:27.

                              BACKGROUND

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
- 2 -
fairly deducible therefrom.   See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

     So viewed, the evidence established mother suffers from

bi-polar disorder, for which her treating psychiatrist has

prescribed psychotropic medications.

     In August 2001, mother called the Richmond Department of

Social Services (the Department) and indicated she was unable to

care for one-year-old K.S. and two-month-old J.S.    A Department

representative reported to mother's residence and noted the home

was in a state of disarray.   The juvenile court ordered the

children's removal and shortly thereafter mother admitted

herself to a psychiatric ward.

     The Department filed initial foster care plans for the two

children with the goal of return home.    Mother was ordered to

attend parenting classes, maintain adequate and appropriate

housing, secure employment, and participate in regular

visitation with her children.

     During the March 18, 2003 termination hearing before the

circuit court, psychiatrist Dr. Alice Jesudian testified she had

been working with mother during the previous eighteen months.

She stated that during that time mother consistently failed to

comply with her treatment.    She explained mother's condition is

treatable but can only be controlled if mother takes her

medications regularly as prescribed.     Mother would also require



                                 - 3 -
therapy to address her behavioral difficulties, which include

impulsiveness and an inability to delay gratification.

        Mary Fulchum Woolridge acted as mother's mental health

counselor for eight months.    She explained mother required

constant reinforcement and prompting to make appointments for

parenting skills classes.    Woolridge provided mother with

transportation to appointments, weekly medication delivery, and

weekly in-home visits.    On a number of occasions, Woolridge

found the apartment filthy and unsuitable for habitation, with

animal feces on the floor and food scattered throughout the

residence.

        During the time the children have been in foster care,

mother remained unemployed from August 2001 until September

2002.    She then participated in a Goodwill job-training program

for less than one month.    At the time of the termination

hearing, mother was working as an exotic dancer.      She admitted

her recent employment had been sporadic and that up to a month

could pass between jobs.

        Following a September 12, 2002 permanency planning hearing

in which she became verbally abusive, the court sentenced mother

to four days in jail and ordered her to participate in and

complete anger management classes.       As of the time of the

termination hearing, mother had not attended such classes.

        Court psychologist Caroline Campbell supervised mother's

visitations with her children beginning in September 2002.

                                 - 4 -
Campbell testified mother repeatedly failed to arrive for

visitation at the scheduled times and failed to maintain contact

with her, at times for several weeks.

     Mother was arrested four times for assault while the

children were in foster care.   She specified at trial that she

"would feel more comfortable that J.S. stay" with his foster

mother and that she was not hoping to get her daughter back

immediately.    On appeal, she asserts "that her health, behavior,

and motivation to regain custody of her children had greatly

improved in the months prior to the hearing."

                              Analysis

     Code § 16.1-283(C)(2) requires proof, by clear and

convincing evidence, (1) that the termination is in the best

interests of the child, (2) that "reasonable and appropriate"

services have been offered to help the parent "substantially

remedy the conditions which led to or required continuation of

the child's foster care placement," and (3) that, despite those

services, the parent has failed, "without good cause," to remedy

those conditions "within a reasonable amount of time not to

exceed twelve months from the date the child was placed in

foster care."

     We are mindful of the principle that "[t]he termination of

residual parental rights is a grave, drastic and irreversible

action," Helen W. v. Fairfax County Dep't of Human Dev., 12

Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991), but we

                                - 5 -
"'presume[] [the trial court has] thoroughly weighed all the

evidence [and] considered the statutory requirements,'" Logan v.

Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128, 409

S.E.2d 460, 463 (1991) (quoting Farley v. Farley, 9 Va. App.

326, 329, 387 S.E.2d 794, 796 (1990)).

        The Department proved by clear and convincing evidence that

appellant, without good cause, failed "to substantially remedy"

the conditions "which led to or required continuation of the

child's foster care placement" within a reasonable period of

time.

        The children entered foster care because mother was unable

to parent them and provide them with a clean, safe environment.

Twenty months after their placement in foster care, mother was

still unable to provide for her children.    The evidence

demonstrated she did not consistently take her medication, she

was unable to maintain consistent employment or suitable

housing, and she was unable to complete parenting and anger

classes.

        Despite her contention that she had "greatly improved" in

the months before trial, she was arrested for assaulting her

roommate during this time and she failed to maintain contact

with her children or with the Department.    She also admitted she

was not then prepared to care for both her children.    "It is

clearly not in the best interests of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent

                                 - 6 -
will be capable of resuming his [or her] responsibilities."

Kaywood v. Halifax County Dep't of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).

     Mother has not provided a stable environment for the

children, and she has been unable to address her lack of

parenting skills.   "The trial court's judgment, 'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"   Logan, 13

Va. App. at 128, 409 S.E.2d at 463 (citation omitted).   The

record supports the trial court's finding that the Department

presented clear and convincing evidence satisfying the statutory

requirements of Code § 16.1-283 and establishing that

termination of mother's parental rights is in the children's

best interests.

     Accordingly, we summarily affirm the decisions of the trial

court.   See Rule 5A:27.

                                                           Affirmed.




                               - 7 -